Citation Nr: 1448630	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for left ankle condition.  

3.  Entitlement to service connection for allergies.

4.  Entitlement to a higher initial evaluation for service-connected arthritis of the bilateral first metatarsal joints, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from October 1983 and June 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability evaluation based on unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has not raised the issue of unemployability.  Therefore, the issue of entitlement to TDIU is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appears to have obtained regular treatment at the VA from May 2003 to August 2009.  VA treatment records since August 2009 have not been associated with the claims file.  These records are likely relevant to the Veteran's claim for an increased rating for his feet.  VA has a duty to obtain all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Veteran has reported his current allergies began during service.  Service treatment records show treatment for a sore throat and eye irritation during service.  There are no medical records showing that the Veteran has a current diagnosis of allergies; however, the Veteran is competent to describe symptoms of allergies, which he has done throughout the appeal.  Therefore, the Veteran should be afforded a VA examination.  See 38 C.F.R. § 3.159(c).

The Veteran was a provided a VA examination in January 2010 for his feet.  During the examination, the examiner observed that both of the Veteran's ankles had full motion.  The RO used this finding to deny the Veteran's claim for service connection for an ankle disability in the March 2010 decision.  The Board does not find that the January 2010 VA examination was adequate as to whether the Veteran's ankle disabilities were related to his military service.  For instance, a full examination of the ankle was not conducted, no x-ray studies were completed of the ankle, and no opinion was provided by the examiner as to whether an ankle disability was related to the Veteran's military service.  Although VA was not statutorily obligated to provide the Veteran an examination for his ankles in January 2010, VA proceeded with an examination, and it was inadequate.  For these reasons, the Board finds that a new VA examination should be provided for the Veteran's ankles to determine whether there is a current ankle disability which is related to his military service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).
 


Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records beginning in August 2009 and associate them with the claims file.

2.  Provide the Veteran with a notice letter regarding the evidence necessary to establish service connection for ankle disabilities, on a secondary basis.

3.  After the above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed allergies.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present allergies.  With respect to any currently present allergies, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that allergies were incurred in service or related to any disease or injury in service.

The examiner's attention is directed to the Veteran's tabbed service treatment records documenting eye irritation and sore throat complaints.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  After the development in paragraph 1 has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral ankle disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed, to include x-rays.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present ankle disabilities.  With respect to any currently present ankle disability, the examiner should provide opinions as to the following:

a.  whether it is at least as likely as not (i.e., probability of 50 percent) that such disability is related to any disease or injury in service.

b.  whether it is at least as likely as not (i.e., probability of 50 percent) that such disability was caused by the Veteran's service-connected arthritis of the bilateral first metatarsal joints.

c.  whether it is at least as likely as not (i.e., probability of 50 percent) that such disability was aggravated (i.e., worsened in severity beyond the natural progress) by the Veteran's service-connected arthritis of the bilateral first metatarsal joints.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




